-02741-VC Document 3875 Filed 05/22/19



    Court Kate: U.S. Mstwicfc-tourt. HDCS
    Civisiofis j
    Rsceipt HuisbsTS; 3461114256?
    CasHieT Ifis. sonoka
    Trarisaction Date? 05/22/2819
    Paye-f tes JOfrilFER WE
    SflHCTIONS/COKTEHPf FtHES
    - Fofs JEHHIFER ROORE
      teunts       • $580.08

    CREDIT CARS '     1             '
     itet Tendered: $500.00

    Total Buss     ,$508.00
    Total Tendered; $580,,08
    Change Aists    $0.00
    16RBe74lvc


    Checks and drafts are accepted
    subject to coilections and full
    credit will only be given when the
    check or draft nas been accepted by
    the financial institution on which
    it was drawn.
